Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-14-2002

USA v. Gonzalez
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-1933




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Gonzalez" (2002). 2002 Decisions. Paper 366.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/366


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                           No.   01-1933


                    UNITED STATES OF AMERICA

                                 v.

                        GLENDALY GONZALEZ

                            Appellant


          Appeal from the United States District Court
                 for the District of New Jersey
             (D.C. Criminal Action No. 00-cr-00367)
         District Judge: Honorable Katharine S. Hayden


           Submitted Under Third Circuit LAR 34.1(a)
                         March 22, 2002

        Before: NYGAARD, ROTH and AMBRO, Circuit Judges

                 (Opinion filed: June 14, 2002)



                             OPINION


AMBRO, Circuit Judge:

     Glendaly Gonzalez appeals her sentence for conspiracy to distribute more than
500 grams of cocaine. She pled guilty to this charge, but argues that the District Court
failed to consider all of the relevant facts and erroneously concluded that her role was
only minor and not minimal, thereby resulting in a two-level downward adjustment rather
than a three- or four-level downward adjustment pursuant to U.S.S.G. 3B1.2. The
District Court correctly gauged Gonzalez’s role in the offense. We therefore affirm.

     We review for clear error the District Court’s factual finding that the defendant
was not a minimal participant under U.S.S.G. 3B1.2. See United States v. Brown, 250
F.3d 811, 818 (3d Cir. 2001).
     Whether an adjustment under U.S.S.G. 3B1.2 is warranted depends on "the
defendant’s relationship to other participants, the importance of the defendant’s actions
to the success of the venture, and the defendant’s awareness of the nature and scope of
the criminal enterprise." United States v. Isaza-Zapata, 148 F.3d 236, 239 (3d Cir. 1998)
(quoting United States v. Headley, 923 F.2d 1079, 1084 (3d Cir. 1991)). The "district
courts are allowed broad discretion in applying this section, and their rulings are left
largely undisturbed by the courts of appeal." Id. (citing United States Sentencing
Commission, 1996 Sourcebook of Federal Sentencing Statistics (1996)).
     The District Court found that Gonzalez’s role was more than minimal, but was
"by no means high up on the chain." The Court’s consideration of the "length of . . .
[the] involvement," the "clear intent of the involvement," the "covert nature of the
involvement," and the "amount of lying and sneaking around and carrying on"
established Gonzalez’s role as more than minimal.
     Many of the District Court’s findings about Gonzalez’s relationship to the other
participants were based upon her own statements. Gonzalez admitted that one of the
originators of the scheme recruited her. She also conceded to communicating directly and
having a relationship with the other courier. Therefore, Gonzalez was aware of two of
the three other participants in the scheme.
     Moreover, the record establishes that Gonzalez’s involvement was commensurate
with that of the other smuggler and that she was important to the success of the venture.
Despite only participating in a single smuggling transaction, both she and the other
courier were recruited to smuggle packages of drugs from Puerto Rico to New Jersey.
Both couriers traveled between these locations. Further, both couriers were carrying
similar quantities of cocaine and were to receive $1,000 per package. Because Gonzalez
participated as one of two couriers and carried half of the delivery, we cannot say that she
was substantially less culpable than the average participant.
     Finally, the record supports the District Court’s finding that Gonzalez was aware
of the nature and scope of the criminal activity. She knew the originators of the scheme
and their relationship with the other participants. She also knew that couriers traveled to
Puerto Rico to pick up packages of illegal drugs, met with members of the drug group to
obtain clothing to secret the drugs, and returned to New Jersey to deliver the drugs for
distribution.
     In this context, Gonzalez has not demonstrated that the District Court clearly erred
in finding her entitled to a minor role adjustment rather than a minimal role adjustment.
Thus the judgment of the District Court is affirmed.


TO THE CLERK:

     Please file the foregoing Opinion.



                              By the Court,



                               /s/ Thomas L. Ambro
                              Circuit Judg